Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed August 5, 2021 have been considered and are persuasive.  Claims 1 and 3 to 11 are allowed with claim 2 being cancelled.
Claim 1 is allowed because the prior art individual or taken as a whole does not teach the first light incident surface and the second light incident surface connected to two adjacent sides of the bottom surface of the light guide member, respectively, the first optical microstructure and the second optical microstructure disposed on the bottom surface, the first angle provided between the first light receiving surface and the bottom surface, the second angle provided between the second light receiving surface and the bottom surface, the first angle greater than 10 degrees and less than 30 degrees, and the second angle greater than 45 degrees and less than 60 degrees in combination with all other features as claimed in claim 1.  Claims 3 to 7, 9 and 10 depend on claim 1 and as such are also allowed.  Claim 8 is allowed because the prior art individual or taken as a whole does not teach the first light incident surface and the second light incident surface connected to two adjacent sides of the bottom surface of the light guide member, respectively, the first optical microstructure and the second optical microstructure disposed on the bottom surface, the first angle provided between the first light receiving surface and the bottom surface, the second angle provided between the second light receiving surface and the bottom surface, and the first angle equal to the second angle in combination with all other features as claimed in claim 8.  Claim 11 is allowed because the prior art individual or taken as a whole does not teach the first light incident surface and the second light incident surface connected to two adjacent sides of the bottom surface of the light guide member, respectively, the first optical microstructure and the second optical microstructure disposed on the bottom surface, the first angle provided between the first light receiving surface and the bottom surface, the second angle provided between the second light receiving surface and the bottom surface, the first angle greater than 10 degrees and less than 30 degrees, and the second angle greater than 45 degrees and less than 60 degrees in combination with all other features as claimed in claim 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Quach Lee/
Primary Examiner, Art Unit 2875